Citation Nr: 0125063	
Decision Date: 10/22/01    Archive Date: 10/29/01

DOCKET NO.  00-07 239A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
April 28, 1998 Board of Veterans' Appeals (Board) decision, 
which assigned an effective date of December 3, 1993 for an 
award of a total rating based on individual unemployability 
due to service-connected disability.


REPRESENTATION

Moving party represented by:  AMVETS


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel





INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1977.

In a decision dated April 28, 1998, the Board granted the 
veteran's claim for an earlier effective date for an award 
of a total rating based on individual unemployability due to 
service-connected disability.  In the decision, the Board 
assigned December 3, 1993 as the proper effective date of 
the award of a total rating.  The moving party submitted a 
statement dated in March 2000 that has been construed as a 
motion for revision of the Board's April 1998 decision on 
the basis of CUE.  


FINDINGS OF FACT

The moving party failed to adequately set forth the alleged 
CUE, or errors, of fact or law in the April 1998 Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error. 


CONCLUSION OF LAW

Since the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. §§ 20.1403 (2000) 20.1404(b) (effective 
July 10, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a) (West Supp. 2001).

A review to determine whether CUE exists in a case may be 
instituted by the Board on its own motion, or upon request of 
a claimant at any time after the decision is made.  38 
U.S.C.A. § 7111(c) and (d) (West Supp. 2001).  A request for 
a revision is to be submitted directly to the Board and 
decided by the Board on the merits, 38 U.S.C.A. § 7111(e) 
(West Supp. 2001), and a claim filed with the Secretary 
requesting such reversal or revision is to be considered a 
request to the Board, 38 U.S.C.A. § 7111(f) (West Supp. 
2001).  

Motions for review of Board decisions on the grounds of CUE 
are adjudicated pursuant to regulations published by the 
Department of Veterans Affairs (VA) in January 1999.  38 
C.F.R. §§ 20.1400-1411 (2000).  Section 20.1404(b) as it 
operates in conjunction with section 20.1404(c) to deny 
review of a motion was declared invalid by the United States 
Court of Appeals for the Federal Circuit (Federal Circuit), 
see Disabled American Veterans et al. V. Gober, 234 F. 3d 682 
(Fed. Cir. 2000).  

Recently, 38 C.F.R. § 20.1404(b) was revised.  It now states 
that a motion for revision of a decision based on clear and 
unmistakable error must set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  38 C.F.R. § 20.1404(b).

Pursuant to the regulations, CUE is the kind of error, of 
fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  38 C.F.R. § 20.1403(a).  
Generally, CUE is present when either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time, 
were incorrectly applied.  Id.  Review for CUE in a prior 
Board decision must be based on the record and the law that 
existed when the decision was made.  38 C.F.R. 
§ 20.1403(b)(1).

The regulations cited above also state that to warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made; if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be CUE.  38 C.F.R. § 20.1403(c) 
(emphasis added).  Examples of situations that are not CUE 
include a changed diagnosis, i.e., a new diagnosis that 
"corrects" an earlier diagnosis considered in the Board 
decision; the Secretary's failure to fulfill the duty to 
assist; and, allegations based on improper evaluation of 
evidence, i.e., a disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d)(1-3).

Moreover, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute of regulation.  38 C.F.R. 
§ 20.1403(e).

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the current 
requirements for a viable claim of CUE that the United States 
Court of Appeals for Veterans Claims (Court) has defined for 
claims of CUE in rating decisions.  See Damrel v. Brown, 6 
Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993), 
en banc review denied, 6 Vet. App. 162 (1994); Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc).  The Board may, 
therefore, rely on well-established precedent of the Court on 
what exactly constitutes a valid claim of CUE, such as is set 
forth in Russell, Damrel, and Fugo, all supra.

In March 2000, the moving party submitted a Statement in 
Support of Claim in which he alleged that the RO "errored" in 
failing to assign an effective date of January 1989 as the 
effective date for the award of a total rating based on 
individual unemployability due to service-connected 
disability.  He noted that the Board's April 1998 decision 
had set forth the provisions of 38 C.F.R. § 3.400(o)(2) 
(2001).  The veteran further stated that his claim for an 
increased rating was in a "pending status" from January 1989 
to July 1996, and that he was trying to work without much 
success.  He concluded that the VA had "errored" by not 
including an effective date that was the same as the date on 
which a 70 percent evaluation was assigned for his 
psychiatric disability, that is, January 1989.

As stated by the Court and adopted in the regulations 
governing motions alleging CUE in prior Board decisions, for 
such error to exist, the error must be "undebatable" and the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made.  Damrel, 6 Vet. 
App. at 245 (quoting Russell, 3 Vet. App. at 313-14); 38 
C.F.R. § 20.1403(a) (c).

It appears that the moving party is arguing that the Board 
did not properly weigh the evidence or properly apply the 
regulation pertaining to effective dates in its April 1998 
decision.  As noted above, disagreement as to how the facts 
were weighed or evaluated has been specifically precluded as 
a basis for CUE pursuant to 38 C.F.R. § 20.1403(d)(3).  

The moving party points to no specific evidence that 
undebatably demonstrated his entitlement to an earlier 
effective date for a total rating based on individual 
unemployability due to service-connected disability.  There 
is no indication that the pertinent regulations were not 
properly applied.

With respect to any other basis on which CUE may be claimed, 
the Board emphasizes that in a CUE motion, it is incumbent 
upon the moving party to set forth clearly and specifically 
the alleged CUE, and that non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general non-specific allegations of error, are 
insufficient to satisfy this requirement under 38 C.F.R. 
§ 20.1404(b).  While this decision does not preclude the 
moving party from submitting more specific allegations of 
CUE, it is suggested that he should carefully consult with 
his representative before refiling his motion, so as to 
obtain a better understanding of what constitutes CUE.  

Finally, the Board notes while it has considered the possible  
application of the recently enacted Veterans Claims  
Assistance Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 2001) 
(VCAA), and the regulations promulgated thereto (66 Fed. Reg.  
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102,  
3.156(a), 3.159, and 3.326(a)), the case of Livesay v. 
Principi, No. 00-51 (U.S. Vet. App. August 30, 2001) held  
that the VCAA did not apply to motions for CUE.  As the  
regulations do not provide any rights other than those 
provided by the Act itself, the Board finds that further 
development is not warranted in this matter under either the 
VCAA or the regulations that have been promulgated to  
implement the VCAA. 


ORDER

The motion is dismissed without prejudice to refiling.



		
	JOHN L. PRICHARD 
	Acting Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
2001); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This dismissal 
under 38 C.F.R. § 20.1404(a) (2001) is not a final decision 
of the Board.  38 C.F.R. § 20.1409(b) (2001).  This 
dismissal removes your motion from the Board's docket, but 
you may refile the motion at a later date if you wish.



